PIERCE, Chief Judge.
In this case Arthur Moore was informed against in the Hillsborough County Court *195of Record for the unlawful possession of a narcotic drug, to-wit: heroin, was arraigned on said charge, pleaded guilty, and was thereupon sentenced to serve five years in the State Prison. He thereafter, in his own proper person, filed his notice of appeal from said judgment and sentence.
The local Public Defender, appointed to represent him upon this appeal, has filed brief in this Court stating that “it is clear that the . . . plea of guilty was entered in the presence of counsel and was made voluntarily, without coercion, and with a full understanding of its possible consequences and with approval of appellant’s counsel.” It was further stated that “The trial court asked the Appellant extensive questions at the time of the acceptance of his guilty plea and it was determined after such questioning, that the plea was freely and voluntarily made with knowledge of its consequences. The record confirms the acceptance of the guilty plea by the trial court,” citing numerous cases from this 2nd District Court. The brief further states that “A close examination of the record does not reveal even a hint of jurisdictional or fundamental defects and the Notice of Appeal filed by the Appellant in proper person does not allege any jurisdictional or fundamental defects”, concluding with the observation that “this appeal is wholly frivolous, without merit and cannot be supported by law or logic.” For such reason the Public Defender “requests to be relieved as attorney of record”, citing as authority Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
Thereafter, on July 10, 1972, this Court, having caused a copy of said brief to be served upon appellant Moore, entered order herein allowing appellant, within 30 days thereafter, if he so desired, to file an additional brief calling this Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause. On August 9, 1972, appellant filed his additional brief.
In justice to appellant, we have carefully examined the entire files and records in this Court upon this appeal, as well as the brief filed by appellant, and find no merit to the points raised therein. Neither do we find anything in the record which would warrant or justify this Court in disturbing the judgment of conviction appealed. It is thereupon ordered that said judgment be—
Affirmed.
LILES and McNULTY, JJ., concur.